Citation Nr: 1202330	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-29 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial monthly apportionment of the Veteran's VA benefits in excess of $100 on behalf of the children of the Veteran in the appellant's custody.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from June 1995 to January 2003, with prior unverified active service.  He had Reserve service from May to August 1986.  The appellant is the Veteran's ex-wife, and the mother and custodian of his two children.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted a $100 monthly apportionment of the Veteran's VA benefits for his two children.  The RO notified both the Veteran and the appellant of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the claim requires additional development.  

In August 2007, the Veteran submitted a notice of disagreement (NOD) with the July 2007 decision to award an apportionment of his VA benefits, due to the creation of a financial hardship for him.  The appellant filed an NOD in September 2007 as to the apportioned amount of the Veteran's VA benefits.  The RO sent the appellant an August 2008 statement of the case (SOC) as to her issue of the apportioned amount of the Veteran's VA benefits.  She submitted a Substantive Appeal, with attached contentions, in September 2008.  

Although this is a contested claim, the RO failed to send the Veteran a copy of the August 2008 SOC, or furnish him with the content of the appellant's Substantive Appeal.  38 C.F.R. §§ 19.101, 19.102 (2011).  

Additionally, the RO failed to issue a statement of the case to the Veteran, with a copy to the appellant, as to the Veteran's disagreement as to an award of any apportionment of his VA benefits due to financial hardship.  Although a September 2007 Decision on Waiver Indebtedness granted waiver of the Veteran's indebtedness created from retroactive apportionment of his VA benefits for the period from June 1, 2006 through June 20, 2007, such decision did not affect the award of apportionment of the Veteran's benefits from June 21, 2007.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran, and his representative, should be furnished with a copy of the August 2008 SOC and the contents of the appellant's Substantive Appeal.  An appropriate period should be allotted for response.  

2.  The Veteran, and his representative, should be furnished a statement of the case on the matter of his disagreement with the July 2007 decision award of any apportionment of his VA benefits, currently effective from June 21, 2007, due to financial hardship.  A copy of this statement of the case must be furnished to the appellant and her representative.  An appropriate period should be allotted for response.  If the Veteran submits a timely substantive appeal as to the award of any apportionment of his VA benefits, currently effective from June 21, 2007, due to financial hardship, the appellant and her representative should also be provided a copy of the Veteran's substantive appeal.  

3.  After pursuing any additional development deemed appropriate, the appellant's issue on appeal, as to the apportionment amount, should be readjudicated.  If the benefit sought on appeal remains denied, the appellant, the Veteran, and the Veteran's representative should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


